Exhibit 10.2

 

AMENDMENT NO. 1
TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) is executed as of
April 17, 2014 among the Lenders party hereto (which Lenders constitute all of
the Lenders as of the date of this Amendment), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in that capacity, “Administrative Agent”), and SUPREME
INDUSTRIES, INC., a Delaware corporation (“Borrower”); and is acknowledged by
the Subsidiary Guarantors.

 

The Lenders, Administrative Agent, and Borrower entered into an Amended and
Restated Credit Agreement dated as of April 29, 2013 (as amended, restated,
supplemented, or otherwise modified before the date of this Amendment, the
“Credit Agreement”).  The Lenders, Administrative Agent, and Borrower now desire
to amend certain terms and provisions of the Credit Agreement as set forth in
this Amendment.

 

Accordingly, the parties agree as follows:

 

1.             Definitions. Defined terms used but not defined in this Amendment
are as defined in the Credit Agreement.

 

2.             Amendments.

 

(a)           Effective as of April 29, 2013 (that effective date, the “CTI
Amendment Effective Date”) but subject to subject to satisfaction of the
conditions precedent in Section 4 hereof, the definition of Consolidated Total
Indebtedness in Section 1.1 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

““Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries (other than Supreme Insurance) on a
Consolidated basis without duplication, the sum of all Indebtedness of the
Borrower and its Subsidiaries (other than any Indebtedness arising in connection
with any of the ALLY Loan Agreements (including all ALLY Advances) or in
connection with any similar arrangement or transaction between or among any
Borrower and/or its Subsidiaries and ALLY, whether such arrangement is a loan,
financing, bailment, consignment or other title retention arrangement for
financing and/or facilitating the sourcing of motor vehicle chassis by Borrower
and its Subsidiaries).”

 

(b)           Effective as of the date of this Amendment but subject to
satisfaction of the conditions precedent in Section 4 hereof, Section 9.1(m) of
the Credit Agreement is hereby amended to read in its entirety as follows:

 

“(m) outstanding unpaid loans or advances made by ALLY to or for the account of
Supreme Indiana under an ALLY Loan Agreement (“ALLY Advances”) to pay for the
restricted purchase of Pool Units, but only so long as (i) such ALLY Advances
are used solely to pay 100% (and not any lesser portion) of the purchase price
of Pool Units and (ii) the aggregate unpaid amount of such Ally Advances does
not exceed (a) $75,000,000

 

1

--------------------------------------------------------------------------------


 

at any time prior to September 30, 2014 and (b) $45,000,000 at any time from and
after September 30, 2014;”

 

3.             Representations. To induce Administrative Agent and the Lenders
to enter into this Amendment, Borrower hereby represents to Administrative Agent
and the Lenders as follows:

 

(1)                                 that Borrower is duly authorized to execute
and deliver this Amendment, that Borrower is duly authorized to borrow monies
under the Credit Agreement, and that each Credit Party is duly authorized to
perform its obligations under the Loan Documents;

 

(2)                                 that the execution and delivery of this
Amendment by Borrower and the performance by each Credit Party of its
obligations under the Loan Documents do not and will not violate any material
provision of law or of their respective articles of incorporation or bylaws,
limited partnership agreement, or certificate of formation or operating
agreement, as applicable, or of any order, judgment, or decree of any court or
other Governmental Authority binding on them;

 

(3)                                 that the Loan Documents (including this
Amendment) are a legal, valid, and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforcement is limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

 

(4)                                 that, after giving effect to this Amendment,
the representation and warranties set forth in Section 7 of the Credit Agreement
are true and correct in all material respects (but if any representation or
warranty is by its terms qualified by concepts of materiality, that
representation or warranty is true and correct in all respects), in each case
with the same effect as if such representations and warranties had been made on
the Amendment Effective Date, except to the extent that any such representation
or warranty expressly relates to an earlier date;

 

(5)                                 that, after giving effect to this Amendment,
Borrower has complied with and is in compliance with all of the covenants set
forth in the Credit Agreement, including those set forth in Section 8 and
Section 9 of the Credit Agreement; and

 

(6)                                 that, as of date hereof and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

4.             Conditions. This Amendment will become effective, in the case of
Section 2(a) hereof as of the Amendment Effective Date and in the case of
Section 2(b) hereof as of the date of this Amendment, when Administrative Agent,
the Lenders, Borrower and the Subsidiary Guarantors have delivered a fully
executed copy of this Amendment to the Administrative Agent.  Administrative
Agent’s delivery to Borrower of a copy of this Amendment executed by all
necessary parties described in this Section 4 will be deemed evidence that the
conditions to the effectiveness of this Amendment have been met.  The Lenders
hereby authorize and direct Administrative Agent to execute this Amendment.

 

5.             Miscellaneous. (a) This Amendment is governed by, and is to be
construed in accordance with, the laws of the State of New York.  Each provision
of this Amendment is severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any specific provision.

 

2

--------------------------------------------------------------------------------


 

(b)           This Amendment binds Administrative Agent, the Lenders, and
Borrower and their respective successors and assigns, and will inure to the
benefit of Administrative Agent, the Lenders, Borrower and the successors and
assigns of Administrative Agent and each Lender.

 

(c)           Except as specifically modified by the terms of this Amendment,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Amendment and in all respects
continue in full force and effect.  Borrower, by execution of this Amendment,
and each Subsidiary Guarantor, by acknowledgement of this Amendment, hereby
reaffirm, assume, and bind themselves to all of the obligations, duties, rights,
covenants, terms, and conditions that are contained in the Credit Agreement and
the other Loan Documents, as applicable.

 

(d)           This Amendment is a Loan Document. Borrower acknowledges that
Administrative Agent’s reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in drafting this Amendment shall be paid by Borrower
and the other Credit Parties in accordance with Section 12.3(a) of the Credit
Agreement.

 

(e)           The parties may sign this Amendment in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[Signature pages and acknowledgment to follow]

 

3

--------------------------------------------------------------------------------


 

The parties are signing this Amendment No. 1 to Credit Agreement as of the date
stated in the introductory clause.

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Scott Dvornik

 

Name:

Scott Dvornik

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

Acknowledged as of April 17, 2014, by the undersigned,
each of which is a Subsidiary Guarantor:

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC., a Texas corporation

 

SUPREME\MURPHY TRUCK BODIES, INC.,

a North Carolina corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

 

 

Name:

Matthew W. Long

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC,

a Texas corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Herbert M. Gardner

Name:

Matthew W. Long

 

Name:

Herbert M. Gardner

Title:

Chief Financial Officer

 

Title:

Chairman of the Board

 

8

--------------------------------------------------------------------------------